Citation Nr: 0933026	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for status post 
carcinoma of the bladder with hematuria.  

2.  Entitlement to service connection for the residuals of a 
head injury, which is manifested as left sided numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In June 2007, the Board determined the new and material 
evidence had been received sufficient to reopen the claim for 
entitlement to service connection for the residuals of a head 
injury, which is manifested as left sided numbness.  
Thereafter, the Board remanded the issue for further 
development.  Additionally, in that decision, the Board 
instructed the RO to notify the Veteran that the substantive 
appeal filed in connection with his claim for entitlement to 
service connection for status post carcinoma of the bladder 
with hematuria was untimely.  However, as will be discussed 
more thoroughly below, a recent Court case issued since the 
June 2007 remand has changed the manner in which the Board 
will address this matter.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009).  

In addition, as explained in the REMAND below, the Board must 
remand the issue of service connection for the residuals of a 
head injury once again.  Thus, the issue of entitlement to 
service connection for the residuals of a head injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Status post carcinoma of the bladder with hematuria is 
etiologically related to exposure to Agent Orange during 
service.  




CONCLUSION OF LAW

Status post carcinoma of the bladder with hematuria was 
incurred in active service and is due to herbicide exposure 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307(a)(6), 3.309(e) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for service connection for status post 
carcinoma of the bladder with hematuria is being granted, 
there is no need to review whether VA's statutory duties to 
notify and assist are fully satisfied as any error would be 
non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

1.  Entitlement to service connection for status post 
carcinoma of the bladder with hematuria.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  

In June 2002, the RO denied the Veteran's claim for service 
connection for status post carcinoma of the bladder with 
hematuria.  In April 2003, he filed a notice of disagreement 
(NOD) and in October 2003, a statement of the case (SOC) was 
issued.  In his January 2004 substantive appeal, the Veteran 
indicated that he would like his claim reconsidered if and 
when bladder cancer is added to the list of diseases for 
which service connection is presumed based on exposure to 
herbicides.  He did not, with this request, definitely 
withdraw his appeal.  The Board also notes that this issue 
was not listed on the May 2005 certification worksheet.  

In June 2007, the Board noted that pursuant to 38 C.F.R. 
§ 20.302(b)(1), the Veteran had one year from the June 2003 
rating decision or 60 days after the issuance of the October 
2003 SOC to file his substantive appeal.  The appeal was 
received in January 2004, outside of the time frames.  
Consequently, as the matter of the residuals of a head injury 
was already being remanded for further development, the Board 
instructed the RO to follow its procedures for an 
administrative appeal and provide the Veteran with his appeal 
rights regarding the dismissal of the appeal.  38 C.F.R. 
§§ 19.33, 19.34.  

However, in June 2007, the RO sent the Veteran a letter 
indicating that his claim was still being considered.  In 
particular, the letter stated that VA needed evidence showing 
that the bladder carcinoma existed from his service to the 
present and informed him of what evidence would help make a 
decision.  In October 2007, the Veteran responded to the 
letter indicating that he was still receiving treatment for 
his disorder, and provided the name of his private treatment 
provider.  In October 2008 and January 2009, VA received 
responses from this treatment provider.  

Importantly, subsequent to the June 2007 remand, Percy v. 
Shinseki, 23 Vet. App. 37 (2009) was decided.  In that case, 
the United States Court of Appeals for Veterans Claims 
(Court) stated that an untimely Substantive Appeal is not a 
jurisdictional bar to consideration of a Veteran's claim, and 
that the RO and the Board may accept a substantive appeal 
even if it is not timely.  In the Percy case, the Court 
specifically found that because the issue was treated as if 
it were timely perfected for more than five years before 
being raised by the Board in the first instance, any issue 
concerning timely filing of the substantive appeal was waived 
by VA.  23 Vet. App. 37, 46.  The issue in this case can be 
distinguished because it was not initially treated as being 
timely filed, as it was not on the May 2005 certification 
worksheet, and the Board intended to address the timeliness 
matter following the Veteran's notification of his appellate 
rights.  However, the Veteran was not promptly notified of 
his appellate rights and the correspondence sent in June 2007 
indicated that the merits of his claim was still on appeal.  
Further, the Veteran relied upon this letter and identified 
additional treatment records, which were obtained.  Thus, the 
Board finds that the principle identified in Percy, if VA 
treats an appeal as if it is timely filed, a veteran is 
entitled to expect that VA means what it says, applies in 
this case.  Id. at 47.  Consequently, the issue of 
entitlement to service connection for status post carcinoma 
of the bladder with hematuria is now before the Board for 
consideration.  The June 2009 letter informing the Veteran 
that the Board will consider the timeliness of the January 
2004 substantive appeal is moot.

Turning to the merits of the claim, the Veteran asserts that 
he developed bladder cancer as the result of exposure to 
Agent Orange while serving in Vietnam.  

The regulations pertaining to herbicide exposure provided 
that if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service-connected if the requirements of section 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of section 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) 
provides that the term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Section 3.307(a)(6)(iii) also provides that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, a veteran 
may establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to entitlement to service connection for 
status post carcinoma of the bladder with hematuria.  The 
Veteran's DD 214 indicates that he served in the Republic of 
Vietnam (RVN) from May 1969 to April 1970.  As such, the 
Veteran served in the Republic of Vietnam during the Vietnam 
era and is therefore presumed to have been exposed during 
such service to certain herbicide agents, including Agent 
Orange.  However, the Veteran does not have a disability that 
is shown to be associated with Agent Orange exposure as 
carcinoma of the bladder is not listed among the disorders 
for which a presumption based on herbicide exposure is 
warranted under § 3.309(e).  Therefore, the Board finds that 
the Veteran is not entitled to service connection under the 
presumptive provisions in the law regarding diseases due to 
herbicide exposure.  

However, as reflected above, the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange.  Stefl, 
21 Vet. App. at 120.  In other words, a regulatory 
established presumption is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  The Board will now 
consider whether service connection for carcinoma of the 
bladder due to Agent Orange exposure is warranted on a direct 
basis.  

An August 1999 record from U.S.O. reflected a diagnosis of 
carcinoma of the bladder with hematuria.  In June 2004, the 
Veteran was examined by Dr. R.A.H., who is board certified in 
internal medicine.  Dr. R.A.H. indicated that he performed a 
physical examination and reviewed medical records pertaining 
to the Veteran's claim, including his service treatment 
records and the pathology reports from his bladder cancer 
surgeries.  Dr. R.A.H. commented that as the urinary tract 
and bladder are the final outflow tract for toxins being 
eliminated from the body, there is no question in his mind 
that the toxicity of the defoliants and Agent Orange exposure 
in Vietnam did result in the development of the transitional 
cell carcinoma of the bladder.  He reasoned that the 
textbooks of internal medicine, to include Harrison's and 
Stein, do confirm that insecticides and herbicides carry very 
strong nephrotoxicity.  Exposure to chemical agents and 
insecticides has been documented in the medical literature 
extensively as being implicated in the development of 
neoplasms involving the urinary bladder.  Specifically, 
transitional cell carcinoma of the urinary bladder has been 
documented as being induced by exposure to these exogenous 
carcinogens as the urinary tract and bladder is the final 
outflow tract from the body for the elimination of these 
toxic compounds.  Dr. R.A.H. also noted that if prostate 
cancer is one of the cancers recognized by VA as having an 
association to Agent Orange, then there is no question 
medically that Agent Orange also produces transitional cell 
carcinoma of the bladder as those two anatomical parts of the 
body are inseparable in their exposure to Agent Orange 
metabolic products as they exit the body.  He concluded that 
there is no medical question that the Veteran's transitional 
cell carcinoma was induced and initiated by his exposure to 
Agent Orange.   

The Board notes that there is no VA examination and opinion 
of record related to this matter.  Moreover, there is no 
medical evidence in this case indicating that the Veteran's 
bladder cancer is not likely related to Agent Orange 
exposure.  The Board acknowledges that it could remand the 
case for another opinion provided by a physician with 
expertise in urology; however, given that the private 
examiner has spoken in terms of probability and given that 
the opinion is favorable to the claim and supported by 
medical literature and pathology reports, the Board concludes 
that in this case, as it now stands, the evidence of record 
is at least in relative equipoise as to whether the Veteran's 
bladder cancer is the result of Agent Orange exposure in 
service.  Therefore, remand is not necessary here to obtain 
another medical opinion to decide the claim as the medical 
opinion of record is sufficient for that purpose.  38 C.F.R. 
§ 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose).  
Accordingly, resolving the benefit of the doubt in favor of 
the Veteran, the Board will grant the claim for service 
connection for carcinoma of the bladder based on exposure to 
Agent Orange.  38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. 
§§ 3.303, 3.102.  




ORDER

Entitlement to service connection for status post carcinoma 
of the bladder with hematuria is granted.  


REMAND

2.  Entitlement to service connection for the residuals of a 
head injury, which is manifested as left sided numbness.

The Veteran contends that he experiences left sided numbness 
which is causally related to an in-service head injury.  
After reviewing the January 2009 VA examination obtained in 
connection with the June 2007 remand, the Board finds that 
additional development is necessary before a decision can be 
reached in this matter.  

A review of the relevant medical evidence is as follows.  
December 1969 service treatment records reflected that the 
Veteran complained of a laceration at his right eyebrow and a 
bruise on his face and right side.  The laceration was 
sutured.  There were no findings related to this injury on 
his April 1970 separation examination and report of medical 
history.  

A May 1999 private treatment record from N.A.T. indicated 
that the Veteran has a history of numbness on his left side.  
A June 2004 private opinion from Dr. R.A.H., D.O., who 
specializes in internal medicine, related the Veteran's in-
service head injury to a diagnosis of left facial and left 
upper extremity neuritis.  Dr. R.A.H. indicated that he had 
reviewed the Veteran's service medical records, to include 
the December 1969 finding of a right subconjunctival 
hemorrhage of the face.  The Veteran informed Dr. R.A.H. that 
he has experienced tingling and numbness in the left side of 
his face as well as numbness of the left arm, hand, and leg 
since the injury.  The Veteran presented with complaints of 
left facial, arm, hand, and finger numbness and intermittent 
left leg numbness.  Physical examination revealed a lateral 
scar over the right eyebrow.  The Veteran had neurosensory 
loss over the left facial structures, left side of the neck, 
and numbness involving the left hand and fingertips.  The 
diagnosis was moderate to severe chronic and permanent left 
facial and left upper extremity neuritis.  Dr. R.A.H. opined, 
in sum, that the combination of the current clinically 
detected neurosensory loss involving the left side of the 
face, left arm, and left leg must be accounted for by the 
traumatic right brain injury the Veteran sustained in 
December 1969, which produced a concussion and traumatic 
contusion of the right parietal sensory motor cortex.  He 
ruled out a peripheral nerve injury alone or a cervical 
injury alone as causes of his current symptoms.  Dr. R.A.H. 
stated that there was no medical question that the Veteran's 
current symptoms were 100 percent consistent with the 
traumatic brain injury and concussion/contusion suffered in 
service.  

However, a December 2004 VA opinion from Dr. A.D., D.O., who 
specializes in family practice medicine, acknowledged that 
the Veteran reported left sided numbness and likely suffered 
a head injury in-service, but found no objective evidence of 
a current diagnosis.  During the December 2004 VA 
examination, the Veteran reported to Dr. A.D. that he began 
to experience numbness on the left side of his face and 
tingling in his left fingers 20 years ago and since that 
time, the numbness has progressed to the left arm, left side 
of his face, left hand, and left leg.  It was noted that a 
MRI of the head and neck done sometime in the past was 
negative.  Physical examination revealed a scar on the 
lateral right eyebrow.  Cranial nerve examination II-XII was 
within normal limits, there was no peripheral nerve 
involvement, and neurological examination of the upper and 
lower extremities showed both normal motor and sensory 
functions.  After reviewing the service medical records, Dr. 
A.D. noted that he was unable to make a diagnosis with regard 
to the Veteran's claimed condition of numbness of the left 
side of his face, left side of his left arm, hand, and left 
leg secondary to a laceration of his right eyebrow and 
bruises of the face and right side while on active duty 
because there was no pathology to render a diagnosis.  He 
opined that it was less likely than not that the Veteran's 
numbness of the left face, left arm, hand, and leg secondary 
to the trauma was caused by the laceration of the eye, face, 
and right side during service.  Dr. A.D. added that in all 
probability the Veteran sustained a probable right sided 
bleed in his brain and that his condition did not have to 
occur at the time of the trauma in service, but it could have 
occurred later.  Dr. A.D. acknowledged that the Veteran gave 
symptomatology of a right-sided brain injury causing numbness 
of the left side of his body, but there was no objective 
evidence supporting a diagnosis.  

In June 2007, the Board noted that although Dr. R.A.H. stated 
he performed a physical examination, he did not specify what 
neurological testing he used to determine that the Veteran 
had moderate to severe chronic and permanent left facial and 
left upper extremity neuritis.  Additionally, the Board 
indicated that it was unclear whether Dr. A.D. linked the 
Veteran's left sided numbness to his in-service injury, as he 
appeared to acknowledge that the Veteran could have sustained 
a probable right sided bleed in his brain in-service, but 
then stated that this injury could have occurred later.  
Consequently, the Board remanded the matter to afford the 
Veteran a neurological examination with complete neurological 
testing.

In January 2009, the Veteran underwent another VA examination 
wherein the claims file was reviewed.  The Veteran reported 
that he was kicked in the head by a stranger in December 
1969.  He had swelling on the right side of his face and the 
laceration was sutured.  He did not have any additional 
symptoms at the time of his discharge or any residual 
symptoms.  Twenty years ago, he started to feel tingling and 
numbness in his left arm, hand, and left side of the face and 
then numbness in his left leg.  He was told by one doctor 
about ten years ago that he might have had a minor stroke 
which dissipated and that he might have multiple sclerosis by 
another doctor.  

Following physical examination which included motor, sensory, 
and neurological testing, the diagnosis was subjective mild 
numbness in the left side of the body, with no objective 
findings.  A CT scan showed minimal cortical atrophy, 
probable old left parietal small infarction.  There was no 
electrodiagnostic evidence of left sided peripheral 
neuropathy.  In particular, the neurology consultation 
reflected that the Veteran had a CT head scan with possible 
lacunar stroke left parietal which did not explain his 
symptoms.  A MRI of the brain was recommended.  However, it 
does not appear that a MRI was completed.  

In sum, it is unclear from the evidence of record whether the 
Veteran has a diagnosed disability pertaining to his 
subjective reports of numbness on the left side of the body.  
As previously stated, Dr. R.A.H. did not indicate what 
neurological testing he used to determine that the Veteran 
had moderate to severe chronic and permanent left facial and 
left upper extremity neuritis.  Further, the Board notes that 
Dr. R.A.H. based his conclusion that the Veteran had neuritis 
that was related to the in-service injury in part on the 
premise that the Veteran has had tingling and numbness on his 
left side since the injury.  However, the Veteran reported to 
the December 2004 and January 2009 VA examiners that he began 
experiencing these symptoms approximately 20 years before, 
which dates the onset in approximately 1984, more than 10 
years after his separation from service.  Additionally, it is 
still unclear whether the Veteran sustained a probable right 
sided bleed in his brain during service.  Moreover, it is 
unclear whether the 2009 CT scan showing of probable old left 
parietal small infarction is related to his service or left 
sided numbness.  In fact, in appears from the findings of the 
January 2009 VA examiner that the stroke is not related to 
the left sided numbness.  However, the examiner recommended a 
MRI, which was not obtained.  Therefore, because it remains 
unclear from the evidence of record whether the Veteran has a 
diagnosis attributable to the left sided numbness and whether 
this numbness is related to his in-service injury, a remand 
is necessary to seek clarification.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination 
to evaluate his claim for service 
connection for the residuals of a head 
injury, which is manifested as left sided 
numbness.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination should be 
completed by an examiner with expertise in 
neurology/head trauma.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for the 
residuals of a head injury, which is 
manifested as left sided numbness.  If it 
is not possible to provide a specific 
diagnosis, so state.  Additionally, specify 
if a diagnosis is only possible based on 
the Veteran's subjective symptomatology.  
The examiner should state the neurological 
testing undertaken and provide a complete 
rationale for all conclusions reached.  In 
particular, an MRI should be obtained as 
recommended by the January 2009 VA 
examiner.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current residuals of a head 
injury, manifested by left sided numbness, 
is the result of a disease, injury, or 
event in service (June 1968 to April 1970) 
as opposed to its being more likely due to 
some other factor or factors.  The Board is 
particularly interested in ascertaining 
whether the December 1969 head injury is 
related to his reported symptomatology.  
Additionally, the examiner should indicate 
whether the Veteran sustained a probable 
right sided bleed in his brain during 
service.  Further, the examiner should 
opine as to whether the CT scan showing of 
probable old left parietal small infarction 
is related to the Veteran's service or his 
reports of left sided numbness.  If it is 
possible to determine when the left 
parietal small infarction occurred, the 
examiner should so state.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


